Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 12/01/2020. Currently claims 1, 3-15, 17-18 and 21 are pending.

DETAILED ACTION   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al. (Pub. No. US 2015/0255505 A1), herein Jeoung, in view of Bae et al.  (Pub. No. US 2017/0062492 A1), herein Bae.
Regarding claim 21, Jeoung discloses a display device, comprising: a substrate having a plurality of metal pads; and green semiconductor light emitting elements “G” and blue semiconductor light emitting elements “B” electrically connected to the metal pads through self-assembly; and a red semiconductor light emitting element “R” electrically connected to the metal pads through self-assembly, wherein the green semiconductor light emitting elements and the blue semiconductor light emitting elements have identification portions having different shapes to be distinguished while being coupled to the substrate (Jeoung: Figs. 2-30 and paragraphs [0049]-[0084], [0096], [0122]-[0123], [0148]).  
Jeoung does not specifically show any one of a conductive semiconductor layer, a conductive electrode, and a passivation layer of the red semiconductor 
However, in the same field of endeavor, Bae teaches a display device, wherein any one of a conductive semiconductor layer 102/104, a conductive electrode 106/107, and a passivation layer 403 of the red semiconductor light emitting element 700R has a different shape or size from that of the green semiconductor light emitting elements 700G and the blue semiconductor light emitting elements 700B (Bae: Figs. 6-7D and paragraphs [0018]-[0021], [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art to have any one of a conductive semiconductor layer, a conductive electrode, and a passivation layer of the red semiconductor light emitting element has a different shape or size from that of the green semiconductor light emitting elements and the blue semiconductor light emitting elements, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
   
Allowable Subject Matter
Claims 1, 3-15 and 17-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the green semiconductor light emitting elements and the blue semiconductor light emitting elements respectively comprise: a conductive semiconductor laver a 

With respect to claim 15, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the green semiconductor light emitting elements and the blue semiconductor light emitting elements respectively comprise: a conductive semiconductor layer; a conductive electrode formed on one surface of the conductive semiconductor laver, and a passivation layer configured to surround the semiconductor light emitting element, and provided with a through hole through which the conductive electrode is exposed, and wherein the identification portion is formed on any one of the conductive semiconductor laver, the conductive electrode, and the passivation layer. Claims 17-18 are included likewise as they depend from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments with respect to claim 21 has been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 6, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813